United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-3609SD
                                _____________

Richard D. Carlson,                      *
                                         *
                    Appellant,           *
                                         *
      v.                                 *
                                         * Appeal from the United States
Victoria Caldwell, in her individual     * District Court for the District
capacity as Investigator for the U.S.    * of South Dakota.
Department of Housing and Urban          *
Development; Sharon L. Santoya, in her *      [UNPUBLISHED]
individual capacity as Chief of the U.S. *
Department of Housing and Urban          *
Development Fair Housing Enforcement        *
Branch,                                  *
                                         *
                    Appellees.           *
                                  _____________

                          Submitted: March 11, 1999
                              Filed: March 18, 1999
                               _____________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,* District Judge.
                         _____________

PER CURIAM.




      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
      Richard D. Carlson appeals the district court's adverse grant of summary
judgment rejecting Carlson's lawsuit brought under Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Having reviewed the
record in the context of Carlson's contentions, we see no error by the district court
and conclude that an extended discussion is unnecessary. We believe the district
court is correct and we affirm on the basis of the district court's well reasoned
memorandum opinion and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-